Citation Nr: 1339362	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation for degenerative disc disease and degenerative joint disease of the lumbar spine with spondylisthesis and spina bifida in excess of 20 percent to May 7, 2012, and in excess of 10 percent from May 7, 2012.

2.  Entitlement to an initial compensable evaluation for right knee meniscus tear, status-post arthroscopy and partial synovectomy, to March 13, 2009, and an initial evaluation in excess of 10 percent from May 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from April 2003 to April 2008. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The rating decision granted service connection for the lumbar spine and right knee disabilities on appeal.  

During the pendency of the appeal, an April 2009 rating decision assigned a temporary 100 percent evaluation for the right knee disability from March 13, 2009, to May 1, 2009.  A February 2010 rating decision assigned a 10 percent evaluation, from May 1, 2009.  An August 2012 rating decision decreased the evaluation of the Veteran's lumbar spine disability to 10 percent, effective May 7, 2012.  

During a February 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified that his service-connected lumbar spine disability causes his hips to twist which affects his gait and his legs.  At times, this requires special exercises taught by his physical therapist.  Thus, the  issue of entitlement to service connection for a hip disability, secondary to service-connected lumbar spine disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A preliminary review of the record indicates that these claims require additional development.  

During the February 2013 hearing, the Veteran requested that his claims be remanded for another VA examination.  He testified in detail that his service-connected lumbar spine and right knee disabilities had increased in severity since his most recent VA examination of May 2012.  His representative stated that VA health care providers had recently increased his pain medications.  

When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

During the February 2013 hearing the Veteran also testified that the May 2012 VA examination report was not an accurate reflection of his lumbar spine or right knee ranges of motion.  He stated that during range of motion testing, the VA examiner physically pushed his spine and right leg beyond the points at which he had stopped movement due to pain.  Thus, the physical findings on which the evaluation for his lumbar spine was reduced were not accurate.  The Veteran testified that he is a nursing student and as such felt that the examination was completely inappropriate.

In light of the Veteran's credible testimony as to the increase in severity of his symptoms and the manner in which the May 2012 VA examination was conducted, and the inconsistency between his testimony as to the severity of his symptoms and the findings in the VA examination report, the Board finds that the VA examination report is inadequate.  As a result, additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).

During the February 2013 hearing, the Veteran's representative testified that the Veteran's most recent appointment for VA medical treatment or physical therapy (it is unclear which) occurred one month earlier.  The record before the Board (including the Veteran's eFolders in Virtual VA and VBMS) includes no records of medical treatment or physical therapy dated after August 2, 2012.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all VA medical records (including records of medical treatment and/or physical therapy) dated after August 2, 2012.

2.  Schedule the Veteran for an examination by an appropriate VA examiner, other than the examiner who conducted the May 2012 VA examination, to determine the nature and current level of severity of the Veteran's service-connected lumbar spine and right knee disabilities.  The claims file and Virtual VA eFolder must be made available to the examiner.  

All pertinent findings should be identified and a complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

